                Case 2:01-cv-01943-BJR Document 27 Filed 11/19/20 Page 1 of 7




 1

 2

 3

 4

 5                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 6                                            AT SEATTLE

 7
         ALLAH, also known as Edwin Randal                          Case No. 2:01-cv-01943-BJR
 8       Coston,
                                                                    ORDER TO SHOW CAUSE WHY A
 9                        Plaintiff,                                BAR ORDER SHOULD NOT ISSUE

10                             v.

11       DAVID RYNN,

12                        Defendant.

13
              This matter comes before the Court sua sponte. Over the last twenty years, Plaintiff
14
     Allah, also known as Edwin Randal Coston, has brought 43 lawsuits in the Western District of
15
     Washington, including the present action. Since filing his first action in 2000, Allah has not
16
     prevailed on any of his claims. Various courts within this jurisdiction have dismissed fifteen of
17
     his complaints for failing to comply with the district court’s procedures, including failing to pay
18
     the required filing fees, filing suit outside of the permitted statute of limitations period, and
19
     failing to satisfy jurisdictional requirements. The courts have also dismissed six of these actions
20
     as duplicative1. The remaining cases have been dismissed for failure to state a claim upon which
21
     relief can be granted, failure to allege sufficient facts to substantiate a claim, or failure to cite to
22

23
     1 In several cases dismissed on other grounds, the courts have noted that Allah is a frequent litigant known to file
24   frivolous lawsuits within this jurisdiction.

25
     ORDER TO SHOW CAUSE - 1
26
               Case 2:01-cv-01943-BJR Document 27 Filed 11/19/20 Page 2 of 7




 1   any legal authority. Having reviewed these actions, the Court will order Allah to show cause

 2   within 21 days why the Court should not enter a vexatious litigant and standing bar order against

 3   him as described below. The reasoning for the Court’s decision follows, beginning with a

 4   representative sample of Allah’s previously dismissed lawsuits.

 5          Allah has filed several frivolous petitions for writ of habeas corpus in this district under

 6   28 U.S.C. §§ 2254 and 2255, including the following:

 7          Case No. 07-cv-760-TSZ: Allah sought to challenge his 2002 King County Superior

 8   Court convictions. Dkt. No. 1. In his largely incomprehensible petition, Allah claimed, among

 9   other things, that: (1) he was kidnapped “by what purported to be a Search Warrant . . . dismissed

10   for no probable cause”, id. at 9, ¶ 1; (2) he “was twice put in jeopardy [by] the City of Seattle

11   Police . . . [when he] was held in the King County Jail under administrative segregation under

12   the false name Edwin R. Coston” without probable cause, id. ¶ 2; and (3) the King County

13   Superior Court “lacked jurisdiction, abused the process, and has [sic] illegally imprisoned [him]

14   without due process,” id. ¶ 4. After reviewing his petition, the Court found that Allah failed to

15   demonstrate that “any of his claims [were] eligible for federal habeas review” and therefore

16   “decline[d] to serve the petition or to direct that an answer be filed.” Dkt. No. 7 at 2. Allah was

17   granted leave to amend his original petition to correct the noted deficiencies, which he failed to

18   complete within the 30-day extension granted to him by the Court. Id. The Court dismissed the

19   case, concluding Allah failed to demonstrate any eligible claims for federal habeas review. Dkt.

20   Nos. 8 at 2; 9-10.

21          Case No. 12-cv-549-RSM: Allah alleged he was falsely imprisoned based on invalid

22   judgments that list the name “Edwin Randal Coston” rather than his name, “Allah”. Dkt. No. 1

23   at 3. In his petition, he sought the following: (1) immediate release from custody; (2) monetary

24

25
     ORDER TO SHOW CAUSE - 2
26
               Case 2:01-cv-01943-BJR Document 27 Filed 11/19/20 Page 3 of 7




 1   relief in the amount of $10,000; (3) a bus ticket to the State of New York; and (4) an injunction

 2   against the City of Seattle Police Department to stop detaining and harassing him and his family.

 3   Id. at 4. The Report and Recommendation (“R&R”) noted that Allah is a “frequent litigator” in

 4   this jurisdiction who has “a virtually identical habeas petition” pending in the district court and

 5   recommended dismissal “without further expenditure of judicial resources.” Dkt. No. 7 at 2.

 6   The Court denied Allah’s application and dismissed his action as duplicative. Dkt. Nos. 9, 10.

 7          Case No. 15-cv-1579-MJP: Allah claimed false imprisonment at Washington State

 8   Penitentiary, malicious prosecution in various federal and state courts, and illegal restraint based

 9   on jurisdictional grounds. Dkt. No. 1 at 1. As an initial matter, Allah failed to comply with the

10   statutory requirements for filing a habeas petition by failing to submit both the required filing

11   fee and the application to proceed in forma pauperis. Dkt. No. 3. He also failed to correct the

12   noted deficiencies, even after receiving a letter from the Clerk noting the errors and explaining

13   how to fix them, providing him the correct in forma pauperis application form to complete, and

14   providing him additional time to make the changes. Id. In response, Allah created his own rules

15   for filing a habeas petition by stating that he has already paid the filing fee with a “Certified

16   Promissory Note” attached to his initial filing and refused to file an in forma pauperis

17   application. Dkt. No. 4 at 2-3. After refusing to comply, Allah then objected to the R&R’s

18   recommendation for dismissal claiming he did not fill out the form because he was transferred

19   to a different section of the correctional facility in which he was housed and was not allowed to

20   take his legal materials with him. Dkt. No. 9. The Court found his arguments “unavailing” and

21   noted that the documents submitted by Allah failed to show that he lost or experienced difficulty

22   complying with the filing fee requirements of 28 U.S.C. §§ 1914 and 1915. Dkt. No. 10 at 1-2.

23   The case was dismissed without prejudice. Dkt. No. 10. Allah filed an appeal with the Ninth

24

25
     ORDER TO SHOW CAUSE - 3
26
               Case 2:01-cv-01943-BJR Document 27 Filed 11/19/20 Page 4 of 7




 1   Circuit claiming the district court lacked jurisdiction. Dkt. No. 12. After the Ninth Circuit issued

 2   a limited remand, the district court denied Allah’s certificate of appealability finding that no

 3   jurist could disagree that Allah failed to follow the requisite procedural requirements or made a

 4   substantial showing of a constitutional violation. Dkt. No. 15.

 5          Allah has also filed several frivolous motions seeking post-judgment relief in this

 6   jurisdiction. For example, in Case No. 18-cv-1303-MJP, Allah brought several meritless

 7   motions after the Court denied both his Motion to Proceed In Forma Pauperis and his Motion

 8   for Immediate Release citing the three-strikes rule and his failure to pay the requisite filing fee.

 9   Dkt. Nos. 4, 9. After the case was dismissed, Allah filed a Motion to Vacate Void Judgement

10   and a Supplemental Motion to Vacate Void Judgment. Dkt. No. 9. The Court found Allah’s

11   present claims to be nearly identical to those submitted in his original petition, including his

12   allegations regarding his illegal detention and invalid conviction, which were dismissed. Dkt.

13   No. 14 at 2. The Court ordered that any and all future filings made by Allah in this case be

14   stricken without action or consideration. Dkt. No. 14 at 2. Both motions were denied. Id.

15          Allah has also brought several frivolous civil rights actions under 42 U.S.C. § 1983,

16   including the following:

17          Case No. 08-cv-1352-JCC:          Allah brought suit against the State of Washington

18   Department of Corrections and 42 additional defendants. Dkt. Nos. 9, 11. The Court described

19   Allah’s claims in his Amended Complaint as “not entirely clear.” Dkt. No. 15, ¶ 2. Allah sought,

20   among other things, (1) “monetary damages in the amount of $25,000.00 per 23 minutes of

21   Unlawful Imprisonment” for a total of $50,636,000,000.00 for eight years; (2) compensatory

22   damages in the amount of $100,000 against each defendant; and (3) punitive damages in the

23   amount of $100,000 against each defendant. Dkt. No. 8 at 8. After the Court dismissed Allah’s

24

25
     ORDER TO SHOW CAUSE - 4
26
               Case 2:01-cv-01943-BJR Document 27 Filed 11/19/20 Page 5 of 7




 1   action without prejudice, Dkt. No. 17, Allah brought two additional motions seeking relief from

 2   judgment restating his original, unsubstantiated claims that he is being unlawfully held under a

 3   false name. Dkt. Nos. 25, 27. The Court found that both of Allah’s motions cite no new grounds

 4   or evidence for relief. Dkt. Nos. 26, 28. After the Court denied his first motion, Allah filed the

 5   second motion restating the same allegation. Dkt. No. 27. The Court found that Allah “is placing

 6   a burden on the Court by filing repeated meritless motions in this closed case and should not be

 7   permitted to continue these actions at public expense” and thus “direct[ed] the Clerk not to file

 8   further pleadings in this closed matter without permission from the Court.” Dkt. No. 28 at 2.

 9   The motions were denied. Dkt. Nos. 26, 28.

10          Case No. 19-cv-218-TSZ: Allah again alleged he is unlawfully imprisoned and serving

11   time for crimes committed by a different individual, Edwin R. Coston. Dkt. No. 1 at 3. The

12   Court dismissed Allah’s Complaint as “duplicative” and “untimely”, Dkt. No. 4, noting he has

13   four strikes under 28 U.S.C. § 1915(g). Id.

14          Case No. 19-cv-2094-JCC: Allah brought the following five claims for relief against 12

15   government employees, including the Superintendent of Washington State Penitentiary: (1)

16   Impersonating a Judicial Judge; (2) Conspiracy, Kidnapping, Slavery; (3) Identity Theft, Theft

17   of Appeal Bond; (4) False/Illegal Imprisonment; and (5) Quiet Title Action. Dkt. No. 1. The

18   R&R described his claims as “based on a common theme, long advanced by [Allah] in this

19   [c]ourt, that his current confinement is unlawful because he is Allah©, not Edwin Randal Coston

20   who was convicted and sentenced in multiple state court criminal actions.” Dkt. No. 7 at 1.

21   Allah objected to the R&R, Dkt. No. 8, which recommended the case be dismissed for his failure

22   to pay the filing fee. The Court adopted the R&R and dismissed the case without prejudice

23   finding that Allah is a “frequent flier who has accumulated enough ‘strikes’ over the years to bar

24

25
     ORDER TO SHOW CAUSE - 5
26
               Case 2:01-cv-01943-BJR Document 27 Filed 11/19/20 Page 6 of 7




 1   him from proceeding in the Western District of Washington, absent special circumstances”. Dkt.

 2   No. 12 at 1.

 3           Case No. 19-cv-1065-BJR: Allah alleged: (1) King County Superior Court Clerk Paul

 4   Sherfey engaged in “identity theft” by unlawfully hiding Allah’s criminal judgments under the

 5   “bogus” name of Edwin Randal Coston; (2) Secretary of the Washington Department of

 6   Corrections (“DOC”) Stephen Sinclair “used identity theft” to change the name listed on these

 7   criminal judgments to Allah in the DOC’s database resulting in his false imprisonment; and 3)

 8   he is illegally confined in the Intensive Management Unit by Superintendent of Washington State

 9   Penitentiary Donald Holbrook. Dkt. No. 1 at 5-7. The Court dismissed the case without

10   prejudice, Dkt. No. 7, finding that Allah has not stated “a cognizable ground for relief in his

11   complaint against any of the named defendants”, Dkt. No. 5 at 5. The Court also noted that this

12   action constitutes Allah’s forty-third case filed within this jurisdiction since 2000. Id. at 2.

13           The above cases demonstrate Allah’s continuous filing of frivolous lawsuits and his

14   failure to respond to court orders. All of Allah’s claims have ended in dismissal for failing to

15   state a claim, filing duplicative and frivolous lawsuits, or failing to comply with court procedure.

16   Allah’s ability to continue filing frivolous actions within this jurisdiction is causing a burden on

17   the Court. For cases that were dismissed based on improper court procedure, Allah was given

18   ample time to amend his pleadings, pay the filing fees, or otherwise show why the case should

19   otherwise not be dismissed; in each of those cases, Allah failed to respond within the provided

20   timeframe, if at all.

21           Federal district courts have the power to regulate “abusive litigants” and impose pre-

22   filing orders against vexatious litigants. De Long v. Hennessey, 912 F.2d 1144, 1147 (1990).

23   The All Writs Act, 28 U.S.C. § 1651(a) provides federal courts the inherent power to issue pre-

24

25
     ORDER TO SHOW CAUSE - 6
26
               Case 2:01-cv-01943-BJR Document 27 Filed 11/19/20 Page 7 of 7




 1   filing orders. Molski v. Evergreen Dynast Corp., 500 F.3d 1047, 1057 (2007); De Long 912

 2   F.2d at 1147. The Ninth Circuit established a four-part test to determine if a person qualifies as

 3   a vexatious litigant. De Long, 912 F.2d at 1147. First, an individual must have notice of the

 4   order and an opportunity to oppose it. Id. at 1147. Second, the Court must create an adequate

 5   record for review which demonstrates the abuse of the judicial system by the litigant. Id. Third,

 6   the Court must make a substantive finding of the litigant’s frivolous actions. Id. Fourth, the

 7   order must be narrowly tailored to address the vice at hand. Id. at 1148.

 8          The Court now ORDERS Allah to SHOW CAUSE why a vexatious litigant bar order

 9   should not be issued in the Western District of Washington. The order will include the following

10   provisions: 1) that any and all of Allah’s future pro se complaints brought in the Western District

11   of Washington be filed under a miscellaneous case number designed for this purpose pending

12   the court’s review of each complaint; 2) that the Clerk of the Court will not issue summons in

13   any of Allah’s pro se actions without first receiving the court’s approval; 3) that the court may

14   dismiss any of Allah’s future pro se complaints without an order to show cause if it finds the

15   complaint suffers from the same or similar defects as iterated in this order.

16          Allah’s Response is due no later than 21 days from the date of this order. Failure to file

17   this Response will result in the issuance of the above bar order.

18
            DATED this 19th day of November, 2020.
19

20

21
                                                   ___________________________
22                                                 BARBARA J. ROTHSTEIN
                                                   UNITED STATES DISTRICT JUDGE
23

24

25
     ORDER TO SHOW CAUSE - 7
26
